Citation Nr: 0612638	
Decision Date: 05/02/06    Archive Date: 05/15/06	

DOCKET NO.  04-24 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in San Juan, Puerto Rico, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action is required.


REMAND

A review of the evidence of record reveals that the veteran 
has claimed service connection for PTSD as a result of a 
reported sexual assault in service.  This case therefore 
falls within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  See, 
Patton v. West, 12 Vet. App. 272, 281 (1991).  Further, under 
paragraph 5.14(c), Part III, of VA's Adjudication Procedure 
Manual M21-1, it is noted that service records may not 
contain evidence of personal assault, and that alternative 
sources, including testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, may provide credible evidence of an inservice 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  

The veteran has submitted several statements in which she has 
reported that she was raped by a chaplain while undergoing 
basic training at Fort Gordon, Georgia, from February to 
April 1979.  Although she cannot remember the individual's 
name, she states that he received a court-martial because of 
the incident.  A review of the record reveals that no attempt 
has been made to obtain any records from the Eisenhower Army 
Medical Center at Fort Gordon, Georgia, or from the JAG 
Office at the base.  Of record is a June 2003 communication 
from the Director of the U.S. Army and Joint Services Records 
and Research Center (JSRRC), then known as the U.S. Armed 
Services Center for Unit Records Research, indicating that a 
PTSD request for research had not been accomplished because 
of insufficient stressor information.  Notation was made that 
dates within 60 days of the stressor, specific locations, 
full names of casualties, and the like were not included.  
However, the Board notes that the veteran has cited a two-
month time frame, that being February to April 1979, and has 
claimed there was a court-martial of the chaplain at Fort 
Gordon, Georgia, following the incident.  The Board believes 
that this provides sufficient information so as to warrant a 
request for corroborating information.  

The Board also notes that there are varying psychiatric 
diagnoses of record, including PTSD.  The most recent medical 
examination of record was in July 2004.  At that time, the 
examiner stated that because of an inability to identify a 
definite, extreme traumatic stressor and no PTSD symptoms 
identified, "we cannot establish a link between the stressors 
and the signs and symptoms of the patient's mental disorder."  
An Axis I diagnosis was made of a recurrent major depressive 
disorder.  The examiner did not express an opinion as to the 
etiology of the depressive disorder.

The Board also notes that the record includes an August 2003 
statement in Spanish from an individual.  Translation of the 
document has not been accomplished.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:  

1.  VA should take all necessary actions 
to comply with all Veterans Claims 
Assistance Act of 2000 notice obligations 
in accordance with 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002), as well as 
Dingess/Hartman v. Nicholson, 
Nos. 01-9117 and 02-1506 (U.S.Vet. App. 
March 3, 2006).  

2.  VA should contact the JSRRC at the 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-3802 
and ask them to provide any information 
available with regard to any treatment of 
the veteran at the Eisenhower Army 
Medical Center, Fort Gordon, Georgia, 
between February and April 1979.  Also 
requested should be any information with 
regard to a court-martial of a chaplain 
at Fort Gordon, Georgia, between February 
and April 1979.  The Army Medical Center 
itself and the JAG Office at Fort Gordon 
are also to be contacted and asked to 
provide any information with regards to 
the reported incident.

3.  Translation of the August 2003 
statement from an acquaintance or 
relative should be accomplished.  

4.  Thereafter, if it is determined that 
a psychiatric examination is advisable, 
VA should make arrangements with the 
appropriate medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder, including PTSD that may be 
present.  The claims folder must be made 
available to the examiner for review.  
The clinical history and all pertinent 
psychiatric pathology should be noted in 
the report of the examination.  If PTSD 
is diagnosed, the examiner should specify 
what stressor or stressors was or were 
used as a basis of the diagnosis, whether 
the stressor is found to be established 
by the record is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between any current symptomatology 
and any inservice stressor found to be 
established by the record.  The examiner 
should opine whether it is at least as 
likely as not that any current 
psychiatric disorder, including a 
depressive disorder and/or PTSD, had its 
onset during the veteran's active 
service.  

5.  When the foregoing has been 
completed, VA must prepare a rating 
decision and readjudicate the claim on 
the basis of all the evidence on file.  
If the benefit sought remains denied, the 
veteran should be provided with a 
supplemental statement of the case which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  

By this REMAND, the Board expresses no opinion as to any 
final outcome warranted.  This REMAND is primarily for the 
purpose of complying with all applicable legal and regulatory 
requirements and for the purpose of obtaining all evidence of 
which VA has been notified.  No action is required of the 
veteran until she is notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005)


